FILED
                           NOT FOR PUBLICATION                              NOV 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JACK LOUMENA,                                    No.   15-17110

              Plaintiff-Appellant,               D.C. No. 5:15-cv-00951-LHK

 v.
                                                 MEMORANDUM*
PAMELA KENNEDY; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Jack Loumena appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations in connection with

his parents’ state court divorce proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under the Rooker-Feldman doctrine. Noel

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We may affirm on any basis

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      Dismissal of Loumena’s action was proper because Loumena failed to allege

facts sufficient to show that any defendant was acting under the color of state law.

See Price v. Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991) (private parties do not

generally act under color of state law for § 1983 purposes).

      AFFIRMED.




                                          2                                    15-17110